      Case 2:18-cv-04248-HB Document 14 Filed 10/25/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE LABORERS’ DISTRICT COUNCIL       :             CIVIL ACTION
CONSTRUCTION INDUSTRY PENSION        :
FUND, et al.                         :
                                     :
     v.                              :
                                     :
ELOHIM CLEANING CONTRACTORS,         :             NO. 18-4248
INC.                                 :

                       THIRD SCHEDULING ORDER

          AND NOW, this     25th day of October, 2019, following a

telephone conference with counsel, it is hereby ORDERED that:

          (1)   The Second Scheduling Order dated August 13, 2019

(Doc. # 11) is VACATED.

          (2)   All parties shall prepare and file with the Clerk

of Court their Pretrial Memoranda in accordance with this Order

and Local Rule of Civil Procedure 16.1(c) and any motions in

limine as follows:

                (a)   Plaintiffs - on or before December 16, 2019;

                      and

                (b)   Defendant - on or before December 23, 2019.

          (3)   The Court will hold a final settlement conference

to be scheduled in December 2019.

          (4)   The case will be placed in the trial pool on

January 2, 2020.
         Case 2:18-cv-04248-HB Document 14 Filed 10/25/19 Page 2 of 3



            (5)   The Pretrial Memorandum shall identify the

significant legal issues involved in the case, together with

appropriate citations and other legal authority.

            (6)   If any party desires an "offer of proof" as to

any witness or exhibit expected to be offered, that party shall

inquire of counsel prior to trial for such information.            If the

inquiring party is dissatisfied with any offer provided, such

party shall file a motion seeking relief from the Court prior to

trial.

            (7)   At least five (5) working days before the case is

placed in the trial pool, each party shall submit to the Court,

and serve on each other, proposed findings of fact and

conclusions of law.      The statement will list each proposed

finding and conclusion in a separate numbered paragraph.

Counsel should be concise and propose only those findings and

conclusions that are essential to the claim or defense at issue.

Conclusions of law should be accompanied by appropriate

citations of legal authority.

            (8)   If a party uses any version of the Microsoft Word

word processing system, it is urged to provide the court with a

disk containing the proposed findings of fact and conclusions of

law.
      Case 2:18-cv-04248-HB Document 14 Filed 10/25/19 Page 3 of 3



          (9)   Before commencement of trial, counsel will

pre-mark and exchange all exhibits.      The court should be

supplied with two (2) separate sets of exhibits, and a schedule

of exhibits which shall briefly describe each exhibit.


                                      BY THE COURT:


                                      ____/s/Harvey Bartle III______
                                                                  J.
